           Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 1 of 40 Page ID #:1
$2 5HY &ULPLQDO&RPSODLQW 5HYE\86$2RQ               ‫ ܆‬2ULJLQDO‫'܆‬XSOLFDWH2ULJLQDO


                               81,7('67$7(6',675,&7&2857
                                                    LODGED
                                                         IRUWKH
                                           CLERK, U.S. DISTRICT COURT


                                             &HQWUDO'LVWULFWRI&DOLIRUQLD
                                             &HQWUDO'LVWULFWRI&
                                                                 &DOL                             AUG 19 2020
                                            08/19/2020
 8QLWHG6WDWHVRI$PHULFD               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        DTS
                                                        -.
                                           BY: ___________________ DEPUTY
                   Y
                                                                        &DVH1R ED20MJ-00432
 'RQRYDQ3KDP1JX\HQ

                   'HIHQGDQW V 


                             &5,0,1$/&203/$,17%<7(/(3+21(
                            2527+(55(/,$%/((/(&7521,&0($16

          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

2QRUDERXW-XQHLQWKH&RXQW\RI5LYHUVLGHLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDWKHGHIHQGDQW V 

YLRODWHG

             Code Section                                              Offense Description

             7LWOH86&                                     )DOVH,PSHUVRQDWLRQRID)HGHUDO
                                                                       2IILFHURU(PSOR\HH

          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV

          Please see attached affidavit.

          _ &RQWLQXHGRQWKHDWWDFKHGVKHHW

                                                                       /s/ signed pursuant to Fed. R. Crim. P. 4.1
                                                                                        Complainant’s signature

                                                                                 $OQDKO-RQHV6SHFLDO$JHQW +6, 
                                                                                          Printed name and title
 $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH

 'DWH            August 19, 2020
                                                                                            Judge’s signature

 &LW\DQGVWDWH 5LYHUVLGH&DOLIRUQLD                                    +RQ.HQO\.L\D.DWR860DJLVWUDWH-XGJH
                                                                                         Printed name and title
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 2 of 40 Page ID #:2



                               AFFIDAVIT
     I, Alnahl Jones, being duly sworn, declare and state as

follows:

                      I.   PURPOSE OF AFFIDAVIT
     1.   This affidavit is made in support of a criminal

complaint and arrest warrant against Donovan Pham NGUYEN for a

violation of 18 U.S.C. § 912 (False Impersonation of a Federal

Officer or Employee)1 on June 1, 2020.

     2.   This affidavit is also made in support of an

application for warrants to search the following locations,

which are described more fully in Attachments A-1 through A-3

(collectively the “SUBJECT PREMISES”), the following vehicle

described more fully in Attachment A-4, and the person of NGUYEN

described more fully in Attachment A-5:

           a.   544 South Marigold Lane, Orange, California

(“SUBJECT PREMISES 1”);

           b.   20829 Golden Rain Road, Riverside, California

(“SUBJECT PREMISES 2”);

           c.   NGUYEN’s business office located inside 23081 Via

Campo Verde, Suite E, Laguna Woods, California (“SUBJECT

PREMISES 3”); and




     1 That statute provides: “Whoever falsely assumes or
pretends to be an officer or employee acting under the authority
of the United States or any department, agency or officer
thereof, and acts as such, or in such pretended character
demands or obtains any money, paper, document, or thing of
value, shall be fined under this title or imprisoned not more
than three years, or both.”
                                1
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 3 of 40 Page ID #:3



             d.   a gray 2018 Toyota Tacoma, bearing California

license plate 75600N2 and vehicle identification number

3TMAZ5CN2JM076462 (the “SUBJECT VEHICLE”).

     3.     The items to be seized are evidence, fruits, and

instrumentalities of violations of 18 U.S.C. § 912 (False

Impersonation of a Federal Officer or Employee); 18 U.S.C.

§ 1017 (Government Seals Wrongfully Used); 18 U.S.C. § 1001

(Fraud and False Statements); 18 U.S.C. § 1343 (Wire Fraud); and

18 U.S.C. § 499 (Manufacture of Counterfeit United States

Official Pass or Permit) as described in Attachment B.

Attachments A-1 through A-4 and B are incorporated herein by

reference.

     4.     Any facts or circumstances that are cited in this

affidavit are familiar to me through my direct participation in

this investigation, discussions with other law enforcement

personnel involved in this investigation, or my review of

investigative reports generated by other law enforcement

personnel.     This affidavit is made for the sole purpose of

demonstrating probable cause for the issuance of the requested

complaint and search warrant and does not purport to set forth

all my knowledge of our investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT
     5.     I am a Special Agent (“SA”) of the Department of

Homeland Security, Homeland Security Investigations (“HSI”), and

                                    2
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 4 of 40 Page ID #:4



have so been employed since October 2018.        I am assigned to the

HSI office located in San Bernardino, California.         I am

currently assigned to investigate fraud, human trafficking, and

related crimes in Riverside and San Bernardino Counties,

California.    I have received specialized training at the Federal

Law Enforcement Training Center in Glynco, Georgia.         Prior to

joining HSI, I served on active duty in the United States Navy

for twenty years.    During this time, I served as a Military

Police Chief Petty Officer and as a Criminal Investigator for

the Criminal Investigations Division, Commander Navy Region

Southwest.

     6.     I am assigned to the HSI office in San Bernardino,

California, tasked with investigating violations of federal laws

in the Central District of California.       I am a federal law

enforcement officer authorized to execute warrants issued under

the authority of the United States.       I currently investigate

fraud, identity theft, human trafficking, human smuggling and

related crimes in Riverside and San Bernardino Counties.

                    III. SUMMARY OF PROBABLE CAUSE
     7.     Going back almost ten years, NGUYEN has pretended to

be an HSI SA, acted as such, and falsely used the title to

obtain things of value.     NGUYEN, however, does not work for, nor

has he ever worked for, HSI.      Instead, NGUYEN used to be a

privately contracted security guard at a DHS facility.           On top

of numerous witness accounts of NGUYEN lying to others about

being an HSI SA and wearing HSI tactical uniforms and other

clothing, my investigation has revealed incidents in which

                                    3
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 5 of 40 Page ID #:5



NGUYEN participated in law enforcement actions, including

participating in the execution of a federal search warrant,

while acting under his false title.

     8.   In June 2020, NGUYEN discussed a potential

investigation with an Assistant Chief Investigator (“Assistant

Chief”) at the Riverside County District Attorney’s Office

(“RCDA”) after an introduction from a mutual friend.          NGUYEN

purported to be an HSI employee and informed the Assistant Chief

that, after discussing the matter with NGUYEN’s supervisor, HSI

could not assist RCDA in the investigation.

     9.   In spring 2019, while working for a private security

company called Village Management Services (“VMS”) at a

retirement community in Laguna Woods, NGUYEN happened upon

agents with the U.S. Department of State, Diplomatic Security

Service (“DSS”), preparing to execute a warrant in the

retirement community.    NGUYEN convinced the DSS agents that

NGUYEN was an HSI SA, and NUGYEN participated in executing the

warrant with DSS agents.

     10. Interviews also indicated that he used the title to

obtain things of value.     He purchased firearms using a false DHS

ID, which allowed him to avoid taking and paying for certain

firearm safety courses required by the State of California.            He

also used his purported duties as an HSI SA to excuse his

frequent absence from work at VMS while still being paid.

     11. Official public records show that NGUYEN listed

SUBJECT PREMISES 1 as his residence.       Agents have seen NGUYEN

entering and exiting the home at that address during

                                    4
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 6 of 40 Page ID #:6



surveillance.   I believe that NGUYEN lives at SUBJECT PREMISES

1.

     12. SUBJECT PREMISES 2 contains a home registered to

NGUYEN’s father.    NGUYEN listed this address as his residential

address during the purchase of 42 firearms in the State of

California from various firearms dealers, including the purchase

of firearms where NGUYEN falsely represented himself as an HSI

SA during the firearm sales to avoid completing certain safety

training requirements.     NGUYEN also runs a private security

company registered with the California Secretary of State at

SUBJECT PREMISES 2.

     13. SUBJECT PREMISES 3 is NGUYEN’s office at VMS.          VMS

coworkers have reported seeing an HSI badge, DHS plaque, and

various tactical gear, including a ballistic shield, inside of

SUBJECT PREMISES 3.

                   IV. STATEMENT OF PROBABLE CAUSE
     14. This investigation is being conducted jointly with the

DHS Immigration and Customs Enforcement (“ICE”) Office of

Professional Responsibility (“OPR”), Los Angeles.         Based on my

review of investigative reports, my own investigation, and my

discussions with other law enforcement officers working on this

investigation, I learned the following information:

     A.   HSI learns of NGUYEN’s impersonation after a call from
           RCDA
     15. In or around June 2020, RCDA employees contacted HSI’s

San Bernardino office about an HSI SA with whom RCDA had spoken

about an investigation.     On July 2, 2020, after learning that no


                                    5
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 7 of 40 Page ID #:7



such HSI SA had discussed the investigation with RCDA, HSI and

OPR Los Angeles SAs interviewed RCDA Chief Investigator J.D. and

Assistant Chief Investigator M.W.       During the interview, we

learned the following:

            a.    A.M., a gun-store owner in Riverside, contacted

RCDA to report possible crimes.      A.M. stated he had already

spoken with a personal acquaintance, later identified as NGUYEN

(whom A.M. believed to be an HSI SA), regarding a possible

criminal case.     A.M. asked RCDA to partner with HSI to jointly

investigate.      RCDA investigators made several attempts to

contact NGUYEN and left voicemail messages using the phone

numbers provided by A.M.

            b.    On June 1, 2020, RCDA Assistant Chief M.W.

received a call from NGUYEN.      During the call, NGUYEN stated he

had discussed the possible criminal case with his supervisors

and his agency was unwilling to take the case because a witness

had been deported.     During the call, NGUYEN made a statement to

Weinstein that he “came over from the CBP [Customs and Border

Protection] side” to HSI.

     16. After the interview, HSI agents checked internal

databases and saw that NGUYEN was not a current or former DHS

employee.    On July 1, 2020, HSI Assistant SA in Charge Robert

Goetsch checked the ICE employee directory and did not find

anyone employed by ICE named Donovan Pham NGUYEN.         On July 2,

2020, OPR Senior SA (“SSA”) David Guppenberger checked in the

internal affairs case management system and found no record of

Donovan Pham NGUYEN in the system.       U.S. Office of Personnel

                                    6
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 8 of 40 Page ID #:8



Management (“OPM”) databases showed that NGUYEN was a former

contractor with Paragon Systems, a private security company that

contracts with DHS to provide security guard services at DHS

federal facilities.     Paragon employees are in no way considered

federal employees of DHS.     Further, as detailed below, later

investigation showed that NGUYEN left the AMOC in 2015 after an

internal investigation in 2014 showed that he was using machines

at AMOC to print fake DHS IDs.

     17. On July 1, 2020, HSI Investigative Research Specialist

(“IRS”) Jessica Howard searched social media and found NGUYEN’s

LinkedIn profile.     I compared the profile photo and other

information on the account with NGUYEN’s photo and NGUYEN’s

personal information that I’ve learned in this investigation,

and I believe the account belongs to NGUYEN.

          a.   In one image posted on NGUYEN’s account, NGUYEN

was posing in a suit and tie, wearing what appears to be an HSI

badge lapel pin.




                                    7
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 9 of 40 Page ID #:9



           b.   NGUYEN had posted his current employment as

“Department of Homeland Security Agent,” indicating he has been

employed from June 2008 to present, representing he has 12 years

and 2 months of employment under the title “Agent.”         This

caption appears next to an image of the DHS seal in the job-

experience section.

     18. IRS Howard also did records checks and found that

NGUYEN was listed as the owner of a private security company

called Vigilantz.2    Public searches showed that Vigilantz has a

website at www.vigilantzsecurity.com, listing offices in Irvine

and Riverside.   On the “Contact Us” section of the website, one

of the three listed email addresses is

dnguyen@vigilantzsecurity.com.      On the “About Us” section of the

website, the company boasts that it “is a security company

founded by a group of federal/state law enforcement agents and

officers and private security officers located in the Inland

Empire Counties of Southern California.”

     B.   NGUYEN’s time as a contractor at Paragon Systems
     19. On July 27, 2020, I interviewed Joe Smith at the

Murrieta Police Department.     The interview was audio recorded.

Following the interview, Smith provided a sworn, written

affidavit that I witnessed with OPR SSA Guppenberger.          From that

interview, I learned the following:

           a.   Smith was the Senior Security Specialist at the

U.S. Customs and Border Protection Air and Marine Operation


     2 I’m not sure if this is supposed to be a play on the word
“vigilance” or “vigilantes.”
                                8
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 10 of 40 Page ID #:10



Center (“AMOC”) in Riverside, California.         Smith stated he met

NGUYEN around 2011 while working at the AMOC.         NGUYEN worked as

a site supervisor for Paragon Security at the AMOC.

            b.   In October 2014, Smith received a call from base

security forces asking if AMOC had changed the format of their

ID cards.    The security forces indicated they had seized a

suspicious DHS ID card with a letter authorizing access to the

base from a person attempting to enter the base.          Smith went to

the front gate and verified that the IDs were not official.

Further, Smith indicated NGUYEN had generated the unauthorized,

unofficial letter stating that NGUYEN was the authorizing

security official.     NGUYEN later told Smith that NGUYEN only

made two such IDs.

            c.   NGUYEN would have had access to the Physical

Access Control System, also called the DSX, through his official

duties at the AMOC.     NGUYEN’s official duties included utilizing

the DSX to create local access cards for employees and visitors.




                                     9
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 11 of 40 Page ID #:11



           d.   Around December 5, 2014, Smith received a text

message from Paragon Security Officer Caro containing a photo of

NGUYEN.   The photo showed NGUYEN in civilian clothing with a

firearm and official looking CBP belt badge prominently

displayed on his hip. Smith indicated he showed the photos to

his direct supervisor, James Durrett and Operations Director

Keith Jones.




                                    10
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 12 of 40 Page ID #:12



                e.   NUGUYEN’s printing false IDs triggered an

internal investigation into his misconduct.         NGUYEN left AMOC in

2015.

        20. Smith gave me a copy of the unauthorized letter NGUYEN

had drafted, and I verified that Smith had described its

contents accurately.

        21. I showed Smith photocopies of three purported DHS ID

cards.        One card bore the name Richard Castro and the other

Gerald Burnett.        Smith recognized both individuals as current

employees of Paragon Security working at the AMOC.          The other

card bore NGUYEN’s name and photo.        Smith indicated the ID cards

were not authorized, utilized, or generated by the AMOC.3

        C.     NGUYEN’s use of a fake DHS ID when purchasing firearms
        22. On July 2, 2020, I interviewed A.M. at his residence

located in Riverside, California.        A.M. is the owner of a gun

store and a registered Federal Firearms Licensee (“FFL”).           In

the interview, I learned the following:

                a.   A.M. has known NGUYEN for approximately six or
seven years after a mutual friend, V.M., introduced them so

NGUYEN could purchase a firearm.        A.M. knew NGUYEN as a DHS

agent because NGUYEN introduced himself as an agent with DHS and

provided DHS credentials during his first firearms purchase.

Since that time, NGUYEN purchased six or seven firearms from

A.M.        NGUYEN had introduced two other people as DHS agents,


        3
       The photocopied ID cards that I showed Smith are discussed
below. They were the same cards NGUYEN presented to A.M. to
purchase firearms and the same cards that Castro and Burnett
presented to A.M. after NGUYEN introduced them.
                                11
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 13 of 40 Page ID #:13



Castro and Burnett, who also presented DHS credentials while

purchasing firearms.     Presenting law enforcement credentials

allows a firearm purchaser to avoid certain firearm-safety

classes that the State of California requires for the general

public before such a purchase.

           b.   NGUYEN asked to purchase an assault rifle in 2015

or 2016; A.M. informed NGUYEN the only way he could purchase the

rifle was with an official letter from his agency.          A.M. stated

NGUYEN never provided a letter, so A.M. never sold him the

rifle.

           c.   A.M. recalled a fund-raising event he held in

2017 for previous Riverside County Sheriff Stan Sniff, with

approximately 300 Riverside County sheriff’s deputies and other

law enforcement officials in attendance.         NGUYEN attended and

introduced himself to others as an agent with HSI.

           d.   Several months ago, A.M. advised NGUYEN of a

possible criminal case and asked NGUYEN to contact him so he

could pass along information.       A.M. never gave NGUYEN any

tangible information because NGUYEN “ghosted” him and would not

return any of his phone calls.       NGUYEN would respond

sporadically via text message and state that he was too busy to

respond.   One text included a photo of what appeared to be a

tactical police or SWAT unit standing around an assault vehicle,

along with NGUYEN’s message: “I'm busy.”         A.M. grew tired of

NGUYEN not responding and decided to contact RCDA for

assistance.



                                    12
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 14 of 40 Page ID #:14



           e.   During the course of their acquaintance, NGUYEN

gifted A.M. HSI merchandise, including an HSI mug and an HSI

duffle bag.

      23. After the interview, A.M. gave me the Dealer Record of

Sales (“DROS”) forms for all firearms A.M. sold to NGUYEN.           I

reviewed each of the DROS forms and found seven firearm sales

containing a copy of a fake DHS ID card bearing NGUYEN’s name

and photo inside a leather DHS credential holder.          A.M. informed

me that NGUYEN presented the fake I.D. card inside the

credential holder in person for the first two transactions.

A.M. said there were three later transactions where NGUYEN

presented only the fake I.D. card in person.         During the other

transactions, A.M. informed me that he simply asked NGUYEN

whether any of his information had changed and, after NGUYEN

replied that it had not, A.M. used photocopies of NGUYEN’s ID

from previous transactions.




                                    13
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 15 of 40 Page ID #:15




                                    14
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 16 of 40 Page ID #:16



      D.   NGUYEN’s current work at VMS
            1.   Interviews with NGUYEN’s VMS co-workers

                  a.   Carlos Rojas, VMS Security Director
      24. On July 28, 2020, I interviewed Carlos Rojas at the

Orange Police Department.      The interview was audio recorded.

Following the interview, Rojas provided a sworn, written

affidavit that I witnessed with OPR SSA Guppenberger.           In the

interview, I learned the following:

            a.   Rojas began working as the Security Director for

VMS near the end of February 2020.        VMS supplies security

services for Laguna Woods Village, a senior living community in

Laguna Woods, California.      Rojas began working at VMS after he

retired as the Chief of the Santa Ana Police Department.

            b.   NGUYEN currently works at VMS as a “Supervisor 1”

and had worked with VMS for a number of years before Rojas

became Security Director.      Rojas first met NGUYEN while

conducting meet-and-greets with VMS employees.          During Rojas’s

initial meeting with NGUYEN, NGUYEN stated he owned several

businesses, including a security company, a property management

company, and an ice cream shop.       NGUYEN also stated that he was

a special agent with HSI.      NGUYEN told Rojas he was a GS-14 18114


     4 I know from my own experience working in the federal
government that “GS-14” refers to a particular level on the
general federal pay scale and that “1811” refers to the federal
criminal investigator classification series established by the
OPM. SAs with the various federal law enforcement agencies are
colloquially called “1811s” because they fall under that
classification series. Other than SAs, the 1811 series includes
titles like Deputy U.S. Marshal with the U.S. Marshals Service
and Postal Inspector with the U.S. Postal Inspection Service.

                                    15
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 17 of 40 Page ID #:17



and that he investigated sex trafficking and human trafficking

out of the Santa Ana HSI office.5
               c.   On one occasion, Rojas saw NGUYEN wearing a long-

sleeve pullover t-shirt that said “Homeland Security

Investigations Special Agent” and had an HSI badge on the front.

On another occasion, NGUYEN gave Rojas a pullover and stated it

was from HSI.        NGUYEN said HSI allotted him a number of

merchandise points each year6 and that NGUYEN purchased the

pullover with points.

               d.   Rojas spoke to several employees at VMS who

believed NGUYEN was a special agent with HSI.         VMS Operations

Manager Tom Siviglia told Rojas that he had seen NGUYEN with an

ID and badge.        Siviglia further stated NGUYEN had worn “special

agent” gear to work, including a gun, drop down holster,

tactical vest, and badge.       Rojas had seen the same thing, and

Rojas gave me photographs like the one below, dated January 31,

2019, showing NGUYEN in the VMS office wearing tactical gear

bearing an HSI patch:




All of these titles are sworn federal law enforcement officers,
and a privately contracted security guard at a federal facility,
the job that NGUYEN formerly held, is unequivocally not an 1811.
     5 I have not asked anyone at HSI Santa Ana about NGUYEN
because I believe NGUYEN may know one or more employees at that
office. In addition to working for Paragon Systems at AMOC,
Smith thought that NGUYEN may have worked for Paragon Systems as
a security guard at the HSI Santa Ana office as well. Though my
records checks have not yet confirmed that, I do not want to
risk tipping NGUYEN off about the investigation.
        6   I know from my own experience with HSI that that’s not
true.
                                     16
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 18 of 40 Page ID #:18




             e.   Siviglia also told Rojas that NGUYEN had lights

and sirens installed in his personal vehicle, a grey Toyota

Tacoma (the SUBJECT VEHICLE).       Siviglia showed Rojas a video of

NGUYEN’s truck in which red and blue lights and sirens were

activated.     Rojas gave SSA Guppenberger and me a copy of the

video, from which I’ve included the following screen shot:




                                    17
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 19 of 40 Page ID #:19




                                    18
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 20 of 40 Page ID #:20



             f.   Over the years, Rojas had seen or heard about

NGUYEN “patting down” VMS employees, including Robert Martinez,

Danny Mayer, and Rick Yates.       NGUYEN said he was doing it

jokingly and that it was just “boys being boys.”          Rojas also

learned NGUYEN had utilized the lights and sirens installed in

his personal vehicle to pull over Martinez.         Again, NGUYEN

implied he pulled Martinez over as a joke.

             g.   NGUYEN filed a complaint against VMS employee

Rick Yates after Yates told other VMS employees that NGUYEN was

not actually an HSI SA.      Based upon this complaint, VMS opened

an investigation utilizing an outside investigator.          The

investigator spoke to several VMS employees who believed NGUYEN

was a SA with HSI.     The investigator also directly asked NGUYEN

if he was a SA with HSI in a sworn law enforcement position, and

NGUYEN replied he was.      Rojas stated there are documents and

recordings of NGUYEN’s interactions with the investigator.

             h.   Rojas located a video of NGUYEN on YouTube in

which NGUYEN stated he was an HSI SA and has been for 11 years.

Rojas gave me the link to the video

(https://www.youtube.com/watch?v=xPDEQeYLbA0).          I have watched
this video and it purports to be an interview of NGUYEN as an

HSI agent.     Among other things, NGUYEN stated he is an HSI SA

and that he has served under two administrations, President

Obama and President Trump.      He is interviewed about HSI and

immigration policies.

      25. After the interview with Rojas, Rojas gave me screen

shots of text messages NGUYEN sent discussing NGUYEN’s job with

                                    19
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 21 of 40 Page ID #:21



HSI.   On one occasion, NGUYEN implied that he was executing a

warrant when he sent Rojas a photo of different law enforcement

officers entering a home with the messages, “Alphabet Soup!

Child prostitution raid.”      NGUYEN sent another message to Rojas

during a conversation about the recent period of civil unrest

across the country (in which DHS agents have played a prominent

and controversial role), claiming, “we got orders to shoot

freely just now.”

                  b.   Danny Mayer, VMS Supervisor
       26. On August 5, 2020, I interviewed Danny Mayer at the

HSI Santa Ana office. The interview was audio recorded.

Following the interview, Mayer provided a sworn, written

affidavit that I witnessed with OPR SSA Guppenberger.           During

the interview, I learned the following:

            a.   Mayer is a Supervisor 1 at VMS, and he began

working for VMS after he retired as a Deputy with the Orange

County Sheriff’s Department.

            b.   NGUYEN began working at VMS about two years ago.

NGUYEN was hired with the title Supervisor 1 so VMS could match

NGUYEN’s requested pay.      NGUYEN was not hired to supervise

patrol officers, though; rather, NGUYEN was hired to supervise

the office administration such as scheduling.

            c.   NGUYEN told Mayer on multiple occasions that

NGUYEN works for Homeland Security and that he was a Captain.

Mayer also heard from many other VMS employees that NGUYEN

worked for Homeland Security.       Mayer also saw a plaque in



                                    20
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 22 of 40 Page ID #:22



NGUYEN’s office (SUBJECT PREMISES 3) that said “Homeland

Security” on it.

             d.   Mayer saw NGUYEN with a gun and badge on his hip

on several occasions.     Mayer indicated this made him

uncomfortable because VMS is an unarmed location and VMS does

not authorize its employees to carry guns.

             e.   Mayer described an occasion in which NGUYEN

approached him from behind and started to grab his waist and pat

him down from behind.     NGUYEN continued to pat him down and

said, “I’m searching you for weapons.”        Mayer told NGUYEN not to

touch him.     Mayer stated NGUYEN was wearing tan pants and a dark

polo shirt at the time, which is not the specified uniform for

the Laguna Woods Security staff.         Mayer stated that he did not

believe VMS gave NGUYEN any authority to conduct pat downs or

searches of any VMS employees.

                   c.   Robert Martinez, VMS Supervisor
      27. On August 5, 2020, I interviewed Robert Martinez at

the HSI Santa Ana office. The interview was audio recorded.

Following the interview, Martinez provided a sworn, written

affidavit that I witnessed with OPR SSA Guppenberger.           During

the interview, I learned the following:

             a.   Martinez is a Supervisor 1 at VMS.      He began

working for VMS after he retired as an Officer with the City of

Orange Police Department.

             b.   NGUYEN told Martinez that NGUYEN works for

Homeland Security.      NGUYEN stated that he supervised 40 people

at his Homeland Security job.

                                    21
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 23 of 40 Page ID #:23



           c.    Martinez saw a badge in a credential-style holder

on NGUYEN’s desk on several occasions.        SSA Guppenberger showed

Martinez his HSI badge, and Martinez said that it looked similar

to the badge NGUYEN had.      Martinez said NGUYEN would often come

to work wearing a black polo shirt with a Homeland Security

badge on the front right breast.

           d.    Martinez had seen NGUYEN in the VMS office

wearing a badge and gun on his right hip.         Martinez also saw

NGUYEN wearing tactical gear and a drop-down holster while

working at VMS.    Martinez said VMS is an unarmed job site, but

NGUYEN told Martinez that he wore a gun to work because he was a

Homeland Security agent.      Martinez said NGUYEN would arrive to

work wearing his “gear” and indicated he just finished work for

Homeland Security.     Martinez said he would see the same “gear”

in NGUYEN’s VMS office (SUBJECT PREMISES 3).

           e.    About two years ago, NGUYEN pulled Martinez over

utilizing a black SUV with red and blue lights.          Martinez was

leaving work when he saw red and blue lights in his rear-view

mirror and heard a siren chirp.       Martinez thought he was being

pulled over by police, so he stopped his vehicle on the side of

the road, at which point NGUYEN pulled up next to him in the

black SUV and said, “Did I scare you, Martinez?”          NGUYEN then

laughed and drove away.

           f.    Martinez described an incident from about two and

a half years ago in which NGUYEN patted Martinez down.           Martinez

was exiting the radio room when NGUYEN approached him, stopped

him, and patted down both of Martinez’s legs.         Martinez said,

                                    22
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 24 of 40 Page ID #:24



“Whoa what’s going on,” and NGUYEN replied, “Just checking.”

Martinez said NGUYEN has no authority to conduct pat downs or

searches of any VMS employees.

                 d.    Rick Yates, VMS Supervisor
      28. On August 5, 2020, I interviewed Rick Yates at the HSI

Santa Ana office.     The interview was audio recorded.       Following

the interview, Yates provided a sworn, written affidavit that I

witnessed with OPR SSA Guppenberger.        In the interview, I

learned the following:

           a.   Yates is a Supervisor 1 at VMS.        He began working

for VMS after he retired from a career as an Officer with Santa

Ana School Police, Brea Police Department, and Fountain Valley

Police Department.

           b.   NGUYEN told Yates that he worked for Homeland

Security and held the position of Captain.         NGUYEN had

specifically said he was a sworn federal law enforcement

officer.   NGUYEN would often make statements about “kicking in

doors,” indicating he had been executing search warrants.           Yates

stated it was common belief by VMS employees that NGUYEN was a

Special Agent with Homeland Security.

           c.   Yates was in NGUYEN’s office (SUBJECT PREMISES 3)

one time and saw a badge on NGUYEN’s desk.         Yates asked NGUYEN

if that was his badge, and NGUYEN responded that it was before

immediately putting the badge away.

           d.   NGUYEN would often wear a gun in a thigh holster

to work.   Yates also saw NGUYEN wearing tactical gear around the

VMS office on numerous occasions, including items that bore a

                                    23
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 25 of 40 Page ID #:25



“DHS” patch.     Yates also saw NGUYEN wearing a badge next to a

gun on his hip.    Yates stated NGUYEN wearing a gun to work was

upsetting because VMS was an unarmed location.          Yates stated

NGUYEN would make statements that he could wear a gun to work

because he was a Homeland Security Special Agent.

           e.    Yates described two occasions in which NGUYEN

patted him down.       On one occasion, he was in NGUYEN’s office and

NGUYEN began to pat him down asking, “Where is it at, Yates?

Where is it at?”       Yates believed NGUYEN was searching him for a

concealed weapon.      Yates stated the same thing happened

approximately two weeks later.       Yates stated that because he

believed NGUYEN was a Homeland Security Special Agent, NGUYEN

was patting him down under the color of his authority with

Homeland Security.      Yates stated NGUYEN had no authority through

VMS to conduct pat downs or searches of VMS employees.

           f.    Yates recalled an incident about two years ago at

Laguna Woods Village in which a resident made threats and was

believed to have a gun.      Yates said NGUYEN “geared up” in his

tactical gear, including a tactical vest and gun in a thigh

holster.   NGUYEN then proceeded to respond to the location of

the threat even though he had no authority through VMS to take

such action.

                  e.     Tom Siviglia, VMS Operations Manager
      29. On August 5, 2020, I interviewed Tom Siviglia at the

HSI Santa Ana office.      The interview was audio recorded.

Following the interview, Siviglia provided a sworn, written



                                    24
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 26 of 40 Page ID #:26



affidavit that I witnessed with OPR SSA Guppenberger.           During

the interview, I learned the following:

             a.   Siviglia is the Operations Manager at VMS.       He

began working for VMS after he retired as an Officer with the

Cypress Police Department.

             b.   NGUYEN told Siviglia multiple times that NGUYEN

worked for DHS.     NGUYEN would often make statements about

organizing raids and search warrants, conducting applicant

interviews, and working immigration related matters.          NGUYEN

told Siviglia that NGUYEN was a GS-12 or 14 and allowed to make

his own schedule.     Siviglia saw a plaque in NGUYEN’s VMS office

(SUBJECT PREMISES 3) that says, “Captain Donovan Nguyen Homeland

Security.”     Siviglia gave me a photograph of the plaque, and I

saw that he had described it accurately.         NGUYEN brought in HSI

shirts for VMS employees and indicated he received an

“allowance” from Homeland Security to purchase the items.

             c.   Siviglia saw NGUYEN at work carrying a side arm,

wearing a tactical vest, and a badge on his hip or on the vest

itself.   Siviglia indicated NGUYEN’s vest displayed a badge-type

patch that said “Special Agent” and appeared similar to a badge

he had seen in NGUYEN’s wallet.       I showed Siviglia my HSI badge,

and Siviglia said it looked similar to the badge NGUYEN had.

Siviglia said he had seen NGUYEN’s wallet badge approximately

two or three times.     Siviglia also said he had seen NGUYEN many

times at VMS wearing a polo shirt with an HSI badge on it.

             d.   NGUYEN repeatedly spoke about being a Homeland

Security Agent, and Siviglia believed NGUYEN simply because of

                                    25
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 27 of 40 Page ID #:27



the things NGUYEN said, the items NGUYEN wore, and the badge

NGUYEN showed him.     NGUYEN sent Siviglia numerous text messages

and photos that would lead him to believe that NGUYEN was a

Homeland Security agent.      Siviglia said that this belief was

widely held by most VMS employees.

             e.   Siviglia saw red and blue lights in NGUYEN’s

personal vehicle (a grey Toyota Tacoma, the SUBJECT VEHICLE) and

recorded video of the lights and sirens being activated.

Siviglia gave me a copy of that video during the interview.

Siviglia said NGUYEN went to a company called S&S Communications

to install the lights and sirens in his vehicle.          S&S

Communications is the same company VMS uses to install lights

and sirens in their company cars.        NGUYEN told Siviglia he

needed the lights and sirens in his personal vehicle because he

used it for work with Homeland Security.         NGUYEN asked Siviglia

if S&S would give NGUYEN a discount since NGUYEN worked for VMS.

Siviglia saw NGUYEN’s invoice from S&S and believed NGUYEN

received a discount for being an HSI agent (not for being a VMS

employee) because the invoice said “Donavan Nguyen Homeland

Security.”     Siviglia further recalled a representative from S&S

telling Siviglia that he gave NGUYEN “a deal.”          The S&S

representative told Siviglia that he found it strange that

NGUYEN paid all cash and did not ask for a payment receipt since

the installation was being done for work relating to Homeland

Security (which would normally allow for reimbursement, and an

invoice typically would not suffice for reimbursement).



                                    26
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 28 of 40 Page ID #:28



           f.   Siviglia stated NGUYEN’s position is salaried and

certain work hours are required.       NGUYEN would often arrive to

work late or leave early, stating he was working for DHS doing

his “agent” duties.     NGUYEN would typically be fully “tacted

out,” wearing tactical gear on these occasions.          Siviglia said

it seemed that NGUYEN would use his stated position with

Homeland Security to skip working certain hours with VMS.

Siviglia stated he believed NGUYEN would have never been hired

by VMS if VMS knew NGUYEN didn’t work for Homeland Security.

      30. Siviglia gave me an email sent by NGUYEN on August 20,

2018, from Donovan.Nguyen@dhs.gov.        The signature block showed

the following: Donovan Nguyen, Director of JTF, DHS/ICE/Homeland

Security Investigations, 34 Civic Center, Santa Ana, CA,

Donovan.Nguyen@dhs.gov, 951-567-1926.7
           2.   NGUYEN participated in executing a federal
                 warrant with DSS while working at VMS

                 a.    DSS SA Nico Figueroa
      31. On July 28, 2020, I interviewed DSS SA Nico Figueroa

via telephone.    During the interview, I learned the following:

           a.   SA Figueroa was the case agent on a federal case

in which DSS executed a search/arrest warrant at Laguna Woods

Village on May 28, 2019.


      7NGUYEN received a DHS email address from his time with
Paragon Systems. Smith said that NGUYEN received an @dhs.gov
email address because he was the only guard at Paragon Systems
who had completed a CBP background investigation. Though Smith
told me that NGUYEN no longer worked for Paragon Systems at
AMOC, and he was in fact barred from AMOC, as of 2015, OPM
databases showed that he was a contractor with Paragon Systems
until September 2018. I am still waiting to receive NGUYEN’s
full records from Paragon Systems and OPM.
                                27
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 29 of 40 Page ID #:29



             b.   Days prior to executing the warrant, SA Figueroa

met NGUYEN at the VMS facility and NGUYEN introduced himself as

a security supervisor for the retirement community as well as an

HSI agent assigned to the Santa Ana office.

             c.   The morning of the warrant execution, SA Figueroa

saw NGUYEN wearing tactical raid gear, a thigh holster with a

weapon and ballistic vest displaying an HSI badge.          NGUYEN

claimed he was part of the Joint Terrorism Task Force and worked

all night prior to the search warrant, but he still wanted to

show up to help execute the warrant at Laguna Woods Village.

             d.   SA Figueroa stated that DSS allowed NGUYEN to

participate in executing the warrant only because DSS agents

believed NGUYEN was an HSI SA.       Among other things, NGUYEN was

the first person to open the door to the premises being searched

before DSS SAs entered.      SA Figueroa confirmed, and I know from

my own experience as an HSI SA, that an SA would only allow

another sworn law enforcement officer to carry out such a duty.

Agents would never allow an employee of a private security

company, even if the company worked security at the facility

being searched, to participate in executing a warrant in that

manner.

                   b.   DSS SA Luis Orozco
      32. On July 28, 2020, I interviewed DSS SA Luis Orozco via

telephone.     During the interview, I learned the following:

             a.   SA Orozco recalled executing a DSS search/arrest

warrant at Laguna Woods Village in the spring of 2019.



                                    28
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 30 of 40 Page ID #:30



             b.   SA Orozco met NGUYEN on the morning of the

warrant, and NGUYEN distinctly stood out because NGUYEN

introduced himself as an HSI SA (the only non-DSS SA executing

the warrant).      SA Orozco recalled NGUYEN wearing “tactical” HSI

enforcement gear to include a drop-down type thigh holster with

a weapon, and a tan tactical ballistic vest with an HSI badge on

the front.

       E.   Identification of SUBJECT PREMISES 1 & 2
       33. California DMV records show that NGUYEN listed the

SUBJECT PREMISES 1 as his address on the vehicle registration

for a 2018 Audi, which is registered in his and his wife’s name.

       34. On July 9, 2020, other law enforcement agents and I

conducted surveillance at SUBJECT PREMISES 1.         A white Audi SUV

registered to NGUYEN was parked in the driveway.          Also parked in

the driveway was the SUBJECT VEHICLE, registered to NGUYEN at

SUBJECT PREMISES 1.     From reviewing the video provided by

Siviglia and referenced above, I believe this is the same truck

outfitted with red and blue emergency lights and sirens that

NGUYEN used to conduct a “traffic stop” at Laguna Woods Village.

We saw a man whom I believed to be NGUYEN, based on physical

resemblance, leave and reenter SUBJECT PREMISES 1 throughout the

day.

       35. Additional California Department of Justice record

checks revealed NGUYEN had at least 42 firearms registered to

him with the address listed as SUBJECT PREMISES 2.

       36. A record check with the California Department of

Consumer Protection, Bureau of Security and Investigative

                                    29
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 31 of 40 Page ID #:31



Services, revealed that NGUYEN has a current exposed firearm

permit and a baton permit with the address listed as SUBJECT

PREMISES 2.    Additionally, Vigilantz’s entity address listed

with the California Secretary of State is SUBJECT PREMISES 2.

 V.    TRAINING AND EXPERIENCE ON FEDERAL EMPLOYEE IMPERSONATION
                              INVESTIGATIONS
       37. Based on my training on impersonation cases and my

discussions with other law enforcement about impersonation

cases, I am aware that individuals who have falsely represented

themselves to be federal employees or law enforcement officers

often use items to convince others of their legitimacy as a

federal employee or law enforcement officer.         These items

include counterfeit identification documents, apparel with law

enforcement markings, law enforcement tactical gear, weapons,

and red and blue colored lights.         Individuals involved in

impersonating federal employees often create their own

fraudulent identity documents and other items purporting to be

from a federal agency.      It is common practice for such

individuals to use digital devices to alter existing

identification documents or law enforcement materials, or to

create fraudulent identification documents or law enforcement

materials.    They also may use their digital devices to research

the appearance of authentic identification documents or law

enforcement materials.      It is common for individuals who

impersonate federal employees to keep this information on their

digital device for a long time.




                                    30
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 32 of 40 Page ID #:32



      38. Often, individuals who impersonate federal employees

take photographs of the fraudulent identification or agency

related items they have produced, or other items associated with

the impersonation.     They also take photographs of benefits they

have received from impersonating a federal employee, such as

people they have impressed and money or other valuable items,

including drugs, gift cards, or vehicles.

      39. Individuals impersonating federal employees on social

media often do so on multiple platforms (Facebook, Instagram,

LinkedIn, etc.) and also in their electronic communications such

as e-mail, text messages, WhatsApp, and Snapchat.          Evidence of

social media and electronic communication related to

impersonating a federal employee would be found on digital

devices.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
      40. As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

                                    31
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 33 of 40 Page ID #:33



disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.     Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:

           a.   Searching digital devices can be a highly

technical process that requires specific expertise and

specialized equipment.      There are so many types of digital

devices and software programs in use today that it is impossible

to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a

thorough search.     In addition, it may be necessary to consult

with specially trained personnel who have specific expertise in

the types of digital devices, operating systems, or software

applications that are being searched.

           b.   Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,

scientific procedures that are designed to maintain the

integrity of digital data and to recover “hidden,” erased,

compressed, encrypted, or password-protected data.          As a result,

a controlled environment, such as a law enforcement laboratory



                                    32
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 34 of 40 Page ID #:34



or similar facility, is essential to conducting a complete and

accurate analysis of data stored on digital devices.

           c.   The volume of data stored on many digital devices

will typically be so large that it will be highly impractical to

search for data during the physical search of the premises.            A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text.       A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.     Storage devices capable of storing 500 or

more gigabytes are now commonplace.        Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35’ x

35’ x 10’ rooms to the ceiling.       Further, a 500-gigabyte drive

could contain as many as approximately 450 full run movies or

450,000 songs.

           d.   Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet.8
Electronic files saved to a hard drive can be stored for years

with little or no cost.      Even when such files have been deleted,

they can be recovered months or years later using readily

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the hard drive


      8These statements do not generally apply to data stored in
volatile memory such as random-access memory, or “RAM,” which
data is, generally speaking, deleted once a device is turned
off.
                                33
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 35 of 40 Page ID #:35



until it is overwritten by new data.        Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an

active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer’s operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.       Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment.     Recovery also can require substantial time.

           e.    Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

                                    34
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 36 of 40 Page ID #:36



devices are, as described further in the attachments, called for

by this warrant.     Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.      Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file).         Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

peripherals, the attachment of USB flash storage devices, and

the times the computer was in use.        Computer file systems can

record data about the dates files were created and the sequence

in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.

           f.     Further, evidence of how a digital device has

been used, what it has been used for, and who has used it, may

be the absence of particular data on a digital device.           For

example, to rebut a claim that the owner of a digital device was

                                    35
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 37 of 40 Page ID #:37



not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be

necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on

the digital device.     Evidence of the absence of particular data

on a digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment and can require substantial

time.

           g.   Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

For example, files with the extension “.jpg” often are image

files; however, a user can easily change the extension to “.txt”

to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a “dongle” or “keycard,” is necessary to decrypt the data into

readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called “steganography.”       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or

alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort

                                    36
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 38 of 40 Page ID #:38



through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.

      41. As discussed herein, based on my training and

experience I believe that digital devices will be found during

the search.    The search warrant requests authorization to use

the biometric unlock features of a device, based on the

following, which I know from my training, experience, and review

of publicly available materials:

      42. Users may enable a biometric unlock function on some

digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

      43. In some circumstances, a biometric unlock function

will not unlock a device even if enabled, such as when a device

has been restarted or inactive, has not been unlocked for a

certain period of time (often 48 hours or less), or after a

certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an



                                    37
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 39 of 40 Page ID #:39



enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

      44. Thus, the warrant I am applying for would permit law

enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress NGUYEN’s thumb- and/or fingers on the

device(s); and (2) hold the device(s) in front of NGUYEN’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

      45. Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///




                                    38
Case 5:20-mj-00432-DUTY Document 1 Filed 08/19/20 Page 40 of 40 Page ID #:40



                             VII. CONCLUSION
      46. For all the reasons described above, there is probable

cause to believe that NGUYEN has committed a violation of 18

U.S.C. § 912 (False Impersonation of a Federal Officer or

Employee).

      47. Further, there is probable cause to believe the items

listed in Attachment B are evidence, fruits, and

instrumentalities of the offenses described in Attachment B and

that those items will be found at the places to be searched, as

described in Attachments A-1 through A-5.

                                          /s/ signed pursuant to
                                          Fed. R. Crim. P. 4.1
                                         Alnahl Jones,
                                         Special Agent
                                         Homeland Security
                                         Investigations

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 19th
                  ___ day of
August, 2020.



UNITED STATES MAGISTRATE JUDGE




                                    39
